DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/26/2022 is acknowledged and entered by the Examiner. Claims 1 and 2 have been amended. Claims 1-17 and 22 have been canceled. Claims 18-21 are currently pending in the instant application.  
The rejection of claim 22 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is withdrawn in view of Applicant’s amendment.
Claims 18-21 were previously allowed.
Examiner’s Statement of Reason for Allowance
Claims 18-21 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 07/26/2022, have been carefully reviewed and searched. The best new prior art found is to US 2015/0298258 A1 (hereinafter Arjakine). Arjakine teach a laser powder deposition welding device for building up or repairing a workpiece (See [0002]). Arjakine teach that the laser powder deposition can be form in a cavity (See [0007]), but failed to disclose or suggest a cast component for a gas turbine engine comprising non-fusion weldable base alloy that is laser powder deposited to form spots of multilayer that overlap a wall of the cavity and the backing as required in amended Claim 18. Therefore, claim 18 is allowable over the prior art of record. Claims 19-21 directly or indirectly depend from claim 18 and are allowable based on their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761